Order entered July 3, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01493-CV

                             DARLENE C. AMRHEIN, Appellant

                                               V.

    PROSPERITY BANK, JO'EL DOE, KEENA CLIFTON, AND NAOMI THAMES,
                               Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-05352-2016

                                          ORDER
       Before the Court are appellant’s June 24, 2019 and June 25, 2019 notices informing the

Court she has filed for bankruptcy and appellees’ June 26, 2019 response. Under Texas Rule of

Appellate Procedure 8.2, a bankruptcy suspends the appeal. See TEX. R. APP. P. 8.2. However,

under appellate rule 8.3, an appeal suspended by bankruptcy may proceed if federal law or the

bankruptcy court permits it. See id. 8.3. As appellees note in their response, the Bankruptcy

Code’s automatic stay, upon which appellate rule 8 is based, applies only to proceedings against

the debtor. See 11 U.S.C. § 362(a)(1); Hearing Transcript, Supreme Court Advisory Committee

4010 (Nov. 18, 1994), 5224 (Jan. 20, 1995).
        The underlying suit in this appeal was filed by appellant. Accordingly, the appeal will

proceed. As appellant’s brief on the merits was due June 28, 2019 and has not yet been filed, we

ORDER appellant to file her brief no later than August 2, 2019. We caution appellant that

failure to comply may result in dismissal of the appeal without further notice. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b),(c).



                                                   /s/     ERIN A. NOWELL
                                                           JUSTICE